DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 31 it is suggested to amend “the outside” to “an outside”, in order to ensure proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 11, 13-16, 19-21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al. (JP H05-160284) (Otsuka) in view of Ueda et al. (US 2007/0182379) (Ueda), Shiomi et al. (US 2005/0087862) (Shiomi) and Miyauchi (JP H07-62431).
The examiner has provided a machine translation of JP H05-160284 and JP H07-62431 with the Office Action mailed 05/18/2017. The citation of prior art in the rejection refers to the provided machine translation.   
In reference to claims 1, 11, 16 and 24, Otsuka teaches a package for housing a semiconductor element, which has a highly reliable hermetic sealing and allows a semiconductor integrated circuit element housed therein to operate normally and stably over a long time period of time ([0007]) (corresponding to a hermetic sealing package for containing an electric component containing member). The package includes an insulating substrate 1, the insulating substrate has a recess 1a forming a space for accommodating a semiconductor integrated circuit element 4 ([0009]; [0010]; Fig. 1) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside and an upper end).
Otsuka further teaches a metallized metal layer 8 is formed on the upper surface of the insulating substrate and a metal frame 9 is brazed to the metallized metal layer via a silver brazing material 10 ([0017]) (corresponding to a metallized layer formed on the upper end; a silver solder portion on the metallized layer; a sealing ring on the silver solder portion). The metal frame is attached to a metal cover 2 ([0020]) (corresponding to a cover material).
Otsuka does not explicitly teach a protective plating layer, as presently claimed. 
Ueda teaches a container including a base body for housing an electrical storage element and a lid body bonded to the upper surface of the base body (Abstract). A second electrically conductive layer is formed in the vicinity of the opening of the hollow or open portion which is a metallized layer ([0062]); [0069]). A protective metal layer is conformally formed on the exposed surfaces of the frame member and the second electrically conductive layer, thereby providing protection to the exposed surfaces and preventing the second electrically conductive layer and the metal frame member from dissolving into the electrolyte B-4 ([0097]; FIG. 6) (corresponding to a protective plating layer extending continuously from an inner side of the metallized layer to cover both the silver solder portion and the sealing ring to reach an outer side of the metallized layer; an innermost upper surface of the metallized layer to reach an outer side of the metallized layer and an outermost upper surface portion of the outer side of the metallized layer are circumferentially exposed to the inside and an outside of the hermetic sealing package, respectively).
In light of the motivation of Ueda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a protective metal layer covering the exposed surfaces of the metal frame and metallized metal layer of Otsuka, in order to provide protection to the exposed surfaces.
Given that Otsuka in view of Ueda teaches the protective plating layer is a conformal layer covering the exposed surfaces of the frame and metallized metal layer, it is clear the protective metal layer has a second inside surface to face the inside (corresponding to the protective plating layer having a second inside surface to face the inside). Fig. 1 of Otsuka, provided below, discloses a cross-sectional view of the package has a first length between opposing faces of a first inside surface and a second length between opposing faces of the second inside surface, where the first length is shorter than a second length (corresponding to a cross-sectional view of the hermetic sealing package has a first length between opposing surfaces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length). 
Fig. 2 of Otsuka, provided below, discloses the brazing material 10 has a tapered shape which broadens downward to both of the inside and the outside of the base. Given that the protective metal layer of Otsuka in view of Ueda conforms to the frame member and exposed metallized layer, it is clear the protective metal layer of Otsuka in view of Ueda has a tapered shape which broadens downward to both of the inside and the outside of the base (corresponding to the protective plating layer is formed circumferential and has a tapered shape which broadens downward to both the inside and the outside of the base).
Otsuka in view of Ueda does not explicitly teach the metal cover is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstract). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core portion and a second metal layer and a surface-protective metal layer which are formed of an Ni- based metal and respectively laminated on and unified with opposite sides of the core portion ([0032]), wherein the Ni layers (i.e., second metal layer and surface-protective metal layer) are pressure-welded to the opposing surfaces of the core portion ([0045]) (corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni,  it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy. 
Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal cover of Otsuka in view of Ueda to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance.
Otsuka in view of Ueda and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).
Alternatively, given that the second metal layer of the lid of Otsuka in view of Ueda and Shiomi are substantially identical to the presently claimed first surface layer, it is clear that the second metal layer of Otsuka in view of Ueda and Shiomi would intrinsically be capable of forming a melting bond layer when resistance welded to the protective plating metal layer on the frame member of the package of Otsuka in view of Ueda and Shiomi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Otsuka in view of Ueda and Shiomi does not explicitly teach the composition of the core material, as presently claimed. However, Otsuka in view of Ueda and Shiomi teaches the lid member having a core portion that is a Ni-Fe alloy with a low expansion coefficient close to the thermal expansion coefficient of the ceramic used as the predominant material of the case of the electronic component package (Shiomi, [0032]).
Miyauchi teaches a low thermal expansion nickel-iron alloy used in vacuum equipment ([0010]). Miyauchi further teaches adding 0.5 to 10 wt. % chromium to the low thermal expansion alloy ([0011]) (corresponding to a base material layer made of an Ni-Cr-Fe alloy containing Ni, Cr and Fe). Miyauchi further teaches adding both chromium and cobalt to the low thermal expansion alloy ([0012]) (corresponding to a base material layer made of an Ni- Cr-Co-Fe alloy containing Ni, Cr, Co and Fe).
Miyauchi expressly teaches the addition of chromium produces an excellent low thermal expansion alloy without impairing the characteristics of the Fe-Ni based low thermal expansion alloy ([0015]). While cobalt can be added without impairing the characteristics of either an Fe-Ni based low thermal expansion alloy and the Fe-Ni-Cr based low thermal expansion alloy leading to an excellent low thermal expansion alloy ([0016]).
In light of the motivation of Miyauchi to add chromium to an Fe-Ni based low thermal  expansion alloy and cobalt to a Fe-Ni-Cr based low thermal expansion alloy, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to add chromium and/or cobalt to the Ni-Fe based core material of Otsuka in view of Ueda and Shiomi, in order to provide a core material comprising an excellent low thermal expansion alloy.
Additionally, it is noted that the present claims are drawn to a product and are not drawn to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the product was made; therefore it is a product-by-process claim. For the purpose of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a base material portion of a sealing ring and a silver solder portion of a sealing ring covered by a protective layer and a first surface layer on one side of the base material layer on a side of the electronic component containing member and a second surface layer on another surface of the base material opposite the first surface layer. Therefore, absent evidence of criticality regarding the presently claimed process and given that Otsuka in view of Ueda, Shiomi and Miyauchi meets the requirements of the claimed product, Otsuka in view of Ueda, Shiomi and Miyauchi clearly meets the requirements of the present claim.
Further, the recitation in the claims that the hermetic sealing package is “for containing an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the  purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

    PNG
    media_image1.png
    377
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    559
    950
    media_image2.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing an electronic component, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use. 

In reference to claims 2 and 3, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. Otsuka in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 6 mass % and not more than 10 mass % Cr respectively based on a total mass of the Ni-Cr-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 4 and 15, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. 
Otsuka in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) and further contains 0.5 to 20 wt.% cobalt (Miyauchi, [0012]) (corresponding to the base material layer is made of the Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % Co based on a total mass of the Ni-Cr-Co-Fe alloy; at least 1 mass% and not more than 10 mass % of Cr based on the total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 13 and 14, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. 
Otsuka in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains 30 to 50 wt.% Ni and further contains chromium from 0.5 to 10 wt.% (Miyauchi, [0010]-[0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 36 mass % and not more than 48 mass% of Ni based on a total mass of the Ni-Cr-Fe alloy, at least 6 mass % and not more than 10 mass% of Cr based on the total mass of the Ni-Cr-Fe alloy and Fe).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 19, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 2, as discussed above. 
Otsuka in view of Ueda, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 1 mass % and not more than 10 mass % Cr respectively based on a total mass of the Ni-Cr-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 20, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]) (corresponding to the first surface has a thickness of at least 1 µm and not more than 10 µm). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 21, Otsuka in view of Ueda, Shiomi and Miyauchi teaches the limitations of claim 20, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the 4 µm meeting the presently claimed limitation. 
Alternatively, while Otsuka in view of Ueda, Shiomi and Miyauchi discloses a thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more than 4 µm. 
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by Otsuka in view of Ueda, Shiomi and Miyauchi (i.e., about 5 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of about 5 µm disclosed by Otsuka in view of Ueda, Shiomi and Miyauchi the thickness disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the first surface layer, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Otsuka in view of Ueda, Shiomi and Miyauchi, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Claims 1, 4, 11, 16, 20-21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka in view of Ueda and Shiomi taken in view of evidence by KovarAlloy.com (KovarAlloy). This rejection is made in the alternative to establish both species of the core material would have been obvious. 
The examiner has provided the non-patent literature document, KovarAlloy, with the Office Action mailed 05/18/2017. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1, 11, 16 and 24, Otsuka teaches a package for housing a semiconductor element, which has a highly reliable hermetic sealing and allows a semiconductor integrated circuit element housed therein to operate normally and stably over a long time period of time ([0007]) (corresponding to a hermetic sealing package for containing an electric component containing member). The package includes an insulating substrate 1, the insulating substrate has a recess 1a forming a space for accommodating a semiconductor integrated circuit element 4 ([0009]; [0010]; Fig. 1) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside and an upper end).
Otsuka further teaches a metallized metal layer 8 is formed on the upper surface of the insulating substrate and a metal frame 9 is brazed to the metallized metal layer via a silver brazing material 10 ([0017]) (corresponding to a metallized layer formed on the upper end; a silver solder portion on the metallized layer; a sealing ring on the silver solder portion). The metal frame is attached to a metal cover 2 ([0020]) (corresponding to a cover material).
Otsuka does not explicitly teach a protective plating layer, as presently claimed. 
Ueda teaches a container including a base body for housing an electrical storage element and a lid body bonded to the upper surface of the base body (Abstract). A second electrically conductive layer is formed in the vicinity of the opening of the hollow or open portion which is a metallized layer ([0062]); [0069]). A protective metal layer is conformally formed on the exposed surfaces of the frame member and the second electrically conductive layer, thereby providing protection to the exposed surfaces and preventing the second electrically conductive layer and the metal frame member from dissolving into the electrolyte B-4 ([0097]; FIG. 6) (corresponding to a protective plating layer extending continuously from an inner side of the metallized layer to cover both the silver solder portion and the sealing ring to reach an outer side of the metallized layer; an innermost upper surface of the metallized layer to reach an outer side of the metallized layer and an outermost upper surface portion of the outer side of the metallized layer are circumferentially exposed to the inside and an outside of the hermetic sealing package, respectively).
In light of the motivation of Ueda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a protective metal layer covering the exposed surfaces of the metal frame and metallized metal layer of Otsuka, in order to provide protection to the exposed surfaces.
Given that Otsuka in view of Ueda teaches the protective plating layer is a conformal layer covering the exposed surfaces of the frame and metallized metal layer, it is clear the protective metal layer has a second inside surface to face the inside (corresponding to the protective plating layer having a second inside surface to face the inside). Fig. 1 of Otsuka, provided above, discloses a cross-sectional view of the package has a first length between opposing faces of a first inside surface and a second length between opposing faces of the second inside surface, where the first length is shorter than a second length (corresponding to a cross-sectional view of the hermetic sealing package has a first length between opposing surfaces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length). 
Fig. 2 of Otsuka, provided above, discloses the brazing material 10 has a tapered shape which broadens downward to both of the inside and the outside of the base. Given that the protective metal layer of Otsuka in view of Ueda conforms to the frame member and exposed metallized layer, it is clear the protective metal layer of Otsuka in view of Ueda has a tapered shape which broadens downward to both of the inside and the outside of the base (corresponding to the protective plating layer is formed circumferential and has a tapered shape which broadens downward to both the inside and the outside of the base).
Otsuka in view of Ueda does not explicitly teach the metal cover is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstract). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core portion and a second metal layer and a surface-protective metal layer which are formed of an Ni- based metal and respectively laminated on and unified with opposite sides of the core portion ([0032]), wherein the Ni layers (i.e., second metal layer and surface-protective metal layer) are pressure-welded to the opposing surfaces of the core portion ([0045]) (corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni,  it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy. 
Shiomi further teaches the core portion is an Fe-Ni-Co based alloy, such as Kovar having a low expansion coefficient ([0032]). Kovar is a Fe-Ni0Co alloy containing Cr (see KovarAlloy) (corresponding to a base material layer made of an Ni-Cr0Co-Fe alloy containing Ni, Cr, Co and Fe). Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal cover of Otsuka in view of Ueda to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance.
Otsuka in view of Ueda and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).
Alternatively, given that the second metal layer of the lid of Otsuka in view of Ueda and Shiomi are substantially identical to the presently claimed first surface layer, it is clear that the second metal layer of Otsuka in view of Ueda and Shiomi would intrinsically be capable of forming a melting bond layer when resistance welded to the protective plating metal layer on the frame member of the package of Otsuka in view of Ueda and Shiomi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
	Additionally, it is noted that the present claims are drawn to a product and are not drawn to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the product was made; therefore it is a product-by-process claim. For the purpose of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a base material portion of a sealing ring and a silver solder portion of a sealing ring covered by a protective layer and a first surface layer on one side of the base material layer on a side of the electronic component containing member and a second surface layer on another surface of the base material opposite the first surface layer. Therefore, absent evidence of criticality regarding the presently claimed process and given that Otsuka in view of Ueda and Shiomi meets the requirements of the claimed product, Otsuka in view of Ueda and Shiomi clearly meets the requirements of the present claim.
Further, the recitation in the claims that the hermetic sealing package is “for containing an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing an electronic component, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further the prior art structure which is identical to that set forth in the present claims is capable of preforming the recited purpose or intended use. 
In reference to claim 4, Otsuka in view of Ueda and Shiomi teaches the limitations of claim
1, as discussed above. Shiomi teaches the metal lid has a core portion of a Fe-Ni-Co based alloy
such as Kovar (Shiomi, [0032]). Kovar contains 17% cobalt as well as Ni, Cr, Co and Fe, as
evidence by KovarAlloy (KovarAlloy Chemistry table) (corresponding to the base material is
made of the Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % of Co
based on a total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 20, Otsuka in view of Ueda and Shiomi teaches the limitations of
claim 1, as discussed above. Shiomi further teaches the second metal layer has a thickness of
about 5 µm ([0039]; [0045]) (corresponding the first surface layer has a thickness of at least 1
µm and not more than 10 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 21, Otsuka in view of Ueda and Shiomi teaches the limitations of claim 20, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the 4 µm meeting the presently claimed limitation. 
Alternatively, while Otsuka in view of Ueda and Shiomi discloses a thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more than 4 µm. 
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by Otsuka in view of Ueda and Shiomi (i.e., about 5 µm) are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of about 5 µm disclosed by Otsuka in view of Ueda and Shiomi the thickness disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the first surface layer, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Otsuka in view of Ueda and Shiomi, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Response to Arguments
In response to amended claim 1, which now recites a hermetic sealing package comprising a protective plating layer, wherein the protective plating layer is formed circumferential and has a tapered shape which broadens downward to both of the inside and the outside of the base, it is noted that Yokoi et al. (US 2006/0110538) (Yokoi), Ueda, Shiomi and Miyauchi either alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103(a) rejections over Yokoi in view of Ueda, Shiomi and Miyauchi and Yokoi in view of Ueda and Shiomi are withdrawn from record. However, the amendment necessitates a new set of rejections as discussed above. 
Applicant’s arguments with respect to claim 1 in the Remarks filed 07/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784